Citation Nr: 0331568	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for major depression with 
psychotic features.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 RO decision, which determined that 
new and material evidence had not been received to reopen a 
claim of service connection for major depression with 
psychotic features.  

In a November 2002 decision, the Board determined that new 
and material evidence had been received to reopen a claim of 
service connection for major depression with psychotic 
features.  In that decision, the Board stated that it was 
undertaking additional development on the reopened claim of 
service connection.  



REMAND

In letters in February and May 2003, the Board informed the 
veteran that it was undertaking additional development of the 
issue of service connection for major depression with 
psychotic features, rather than remanding the case to the RO.  
Such development was being undertaken pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

In its letters, the Board informed the veteran that, after it 
receives records of treatment of her psychiatric disorder 
(i.e., records that she must first identify), it would 
arrange for a VA medical examination for her claimed 
disability.    

In May 2003, the U.S. Court of Appeals for the Federal 
Circuit, in D.A.V. et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003), invalidated 38 C.F.R. §19.9(a)(2) and (a)(2)(ii), 
which are provisions promulgated by the VA authorizing the 
Board to, among other things, correct a procedural defect or 
undertake additional development in a case, without having to 
remand the case to the RO for completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).  

Following the Federal Circuit Court's decision in May 2003, 
the General Counsel issued a precedential opinion, which 
concluded that DAV v. Principi did not prohibit the Board 
from developing evidence in a case before it, provided that 
the Board does not adjudicate the claim based on any new 
evidence it obtains unless the claimant waives initial 
consideration of such evidence by first-tier adjudicators in 
the Veterans Benefits Administration (VBA), e.g., the RO.  
VAOPGCPREC 1-03.  Based on this opinion, the Board continued, 
for a short time, to develop evidence.  

However, in light of the Federal Circuit Court's decision and 
other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out (see 38 U.S.C.A. §§ 
7107(b), 7109(a)), all evidence development will be conducted 
at the RO level.  

A review of the record shows that in May 2003 the veteran 
responded to the Board's May 2003 letter by providing 
additional treatment information.  It does not appear that 
these treatment records have been sought, nor has the veteran 
been afforded a VA examination to determine the current 
nature and etiology of her psychiatric disorder.  

Thus, on remand, the RO shall seek additional treatment 
records and arrange for the veteran to be afforded a VA 
examination.  

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), essentially enhances the VA's obligation to notify 
her about her claim (i.e., what information or evidence is 
required to grant her claim) and to assist her to obtain 
evidence for her claim.  

A review of the record on appeal shows that, in a February 
2001 letter, the RO apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA.  In that 
letter, the RO informed the veteran that it would wait 60 
days for her to submit evidence before proceeding on her 
claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where she has 
received treatment for any psychiatric 
disorder since May 2003.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records.  This 
includes obtaining records specified by 
the veteran on VA Forms 21-4142 in May 
2003, that have not already been 
associated with the claims file.  

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature, etiology, and date 
of onset of any psychiatric disorder.  
All necessary tests should be 
accomplished.  The claims folder should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should furnish 
an opinion as to whether any current 
psychiatric disorder is related to, or 
had its onset in, service.  All opinions 
expressed should be supported by 
reference to pertinent evidence in the 
claims file.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim of service connection.  
If the decision remains adverse to the 
veteran, the RO should provide her and her 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



